Citation Nr: 1106105	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected vitiligo.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to April 
1991, September 2001 to May 2002, and December 2004 to March 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In December 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's 
service-connected vitiligo has spread to cover 50 to 60 percent 
of his entire body and, throughout the pendency of this claim, 
has required phototherapy and constant systemic therapy with 
prescribed corticosteroids.  

2.  The Veteran's service-connected vitiligo is more 
appropriately rated under the rating criteria for dermatitis or 
eczema, which is provided at 38 C.F.R. § 4.118, Diagnostic Code 
7806.  

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
schedular criteria for a 60 percent disability rating for 
service-connected vitiligo have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 3.102, 4.118, Diagnostic Code 
7823-7806 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for vitiligo was established in 
June 2006, and the RO assigned a 10 percent disability rating 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7823, 
effective March 2005.  

The Veteran has asserted that his service-connected vitiligo 
warrants a disability rating higher than 10 percent because, 
during the pendency of this claim and appeal, his skin disability 
has increased in severity and spread to cover more areas of his 
body.  

Indeed, the medical evidence of record reflects that, at the 
January 2006 VA examination, the Veteran's vitiligo was 
characterized by hypopigmentation that affected several areas of 
his body, including around both eyes, both lips, both axilla, 
both ears, his chest, posterior and anterior neck, the 
lumbosacral area, both elbows, the buttocks, and his genitalia 
and groin.  The VA outpatient treatment records included in the 
record at the time of the January 2006 VA examination also 
reflect that the Veteran's vitiligo affected the areas mentioned 
above, as well as his scalp.  See VA outpatient treatment records 
dated 2004 to 2005.  While the January 2006 VA examiner noted 
that the Veteran's vitiligo affected several areas of his body, 
she also noted that only approximately 10 percent of the 
Veteran's body was involved and that there was no scarring 
associated with the Veteran's vitiligo disability.  

While the lay and medical evidence of record reflects that the 
Veteran was prescribed various medications, including 
corticosteroids, to treat his vitiligo, the evidence shows that 
the medication treatment was ineffective, as the vitiligo 
continued to spread across his body.  VA outpatient treatment 
records noted that, while some areas on the Veteran's arm were 
re-pigmented, his medication treatment and light therapy, which 
he began in April 2009, did not improve his condition.  See VA 
outpatient treatment records dated 2006 to 2009; see also March 
2008 statement from Dr. K.B.  

At the August 2009 VA examination, objective examination, 
confirmed by photographic evidence, revealed increased areas of 
hypopigmentation on the Veteran's body, including on the upper 
and lower torso, upper and lower back, the front and back of both 
arms and legs, the front and back of his head, the genitalia and 
groin area, both hands, including primarily his fingertips, and 
his feet.  See August 2009 VA examination report and photographs.  
The August 2009 VA examiner noted that the areas of 
hypopigmentation had, indeed, progressed significantly since the 
last VA examination and she estimated that approximately 40 
percent of the Veteran's entire body was involved, which she 
noted may have been an underestimate.  

At the December 2010 Travel Board hearing, the Veteran testified 
that, since the last time he saw a physician or was evaluated, 
his vitiligo has spread and continued to increase in severity and 
he was told that the condition now affected approximately 50 to 
60 percent of his body.  The Veteran testified that he cannot be 
exposed to the sun for a long period of time and that his 
service-connected disability is worse in the summer.  He also 
testified that his service-connected disability is manifested by 
tenderness and itching, which are not improved with the use of 
hydrocortisone.  

The Veteran is competent to report his current symptoms and, 
given the medical history of his service-connected vitiligo 
disability, the Board finds his testimony to be competent and 
credible evidence of an increase in severity in his service-
connected skin disability.  

As noted, the Veteran's service-connected vitiligo is currently 
rated 10 percent disabling under DC 7823, which is the highest 
possible disability rating available under that diagnostic code.  
See 38 C.F.R. § 4.118, DC 7823.  However, given the evidence of 
record, the Board finds that the Veteran's service-connected 
disability should be rated by analogy to dermatitis or eczema.  

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).  As vitiligo produces patches of depigmentation on the 
skin, the Board has considered another potential applicable 
Diagnostic Code in order to rate the disability.

In this case, vitiligo is closely analogous to dermatitis, which 
is rated under Diagnostic Code 7806, and it is permissible to 
rate a disability under a closely related disease. 38 C.F.R. § 
4.20.

Under DC 7806, dermatitis or eczema that involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12 month 
period warrants a 10 percent rating.  Dermatitis that involves 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Dermatitis or eczema that 
involves more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period, 
is rated 60 percent disabling.  

As noted, the medical evidence reflects that no more than 40 
percent of the Veteran's body is affected by his vitiligo.  
However, the lay evidence of record reflects that, since the last 
medical examination, the Veteran's service-connected vitiligo has 
worsened and spread to cover 50 to 60 percent of his entire body.  
Therefore, while not confirmed by objective medical evidence, the 
Board will resolve all reasonable doubt in favor of the Veteran 
and find that the lay evidence showing involvement of 50 to 60 
percent of the Veteran's body is competent and credible, given 
the documented history and progression of the Veteran's vitiligo 
disability.  

In addition, the evidence shows that, throughout the pendency of 
this claim, the Veteran has required constant systemic therapy 
with prescribed corticosteroids, including hydrocortisone and 
clobetasol, and that he underwent phototherapy to treat his skin 
disability, although all medical treatment has been unsuccessful.  
Therefore, based on the foregoing and after resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the Veteran's service-connected vitiligo warrants a 60 percent 
disability rating under DC 7806, which is the highest possible 
rating under that code.  

The Board finds that the disability rating assigned in this 
decision adequately reflects the clinically established 
impairment experienced by the Veteran and that the preponderance 
of the evidence is against the grant of a disability rating 
higher than 60 percent at any point during the pendency of this 
claim and appeal.  

In summary, and for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence supports the 
grant of a 60 percent disability rating under DC 7806 for 
service-connected vitiligo.  In making this determination, all 
reasonable doubt has been resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2005 that fully addressed 
all required notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate his service connection 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In this regard, the Board notes that the Veteran is challenging 
the initial disability rating assigned following the grant of 
service connection.  In Dingess, supra, the Court held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Therefore, because the 
notice that was provided before service connection was granted 
was legally sufficient, VA's duty to notify in this case has been 
satisfied.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
treatment records dated from 2004 to 2009, and the Veteran was 
afforded VA examinations in January 2006 and August 2009.  
Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

Entitlement to a 60 percent rating for service-connected vitiligo 
is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


